                                          Case 2:20-cv-00401-KJM-KJN Document 16 Filed 04/20/20 Page 1 of 5


                                      1   CLAYEO C. ARNOLD (SBN: 65070)
                                          JOHN T. STRALEN (SBN: 171227)
                                      2   CLAYEO C. ARNOLD
                                          A PROFESSIONAL LAW CORPORATION
                                      3   865 Howe Avenue
                                          Sacramento, CA 95825
                                      4   Telephone: (916) 777-7777
                                          Facsimile: (916) 924-1829
                                      5   jstralen@justice4you.com
                                      6   IN ASSOCIATION WITH
                                      7   DARREN GUEZ (SBN: 282023)
                                          THE DARREN GUEZ LAW FIRM
                                      8   836 57th Street
                                          Sacramento, CA 95819
                                      9   Telephone: (916) 520-0988
                                          Facsimile: (916) 490-3714
                                     10   darren@guezlaw.com
                                     11   Attorneys for Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                          MONICA RANGER
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                          [CAPTION CONTINUED ON NEXT PAGE]
                                     13

                                     14
                                                                    UNITED STATES DISTRICT COURT
                                     15
                                                                    EASTERN DISTRICT OF CALIFORNIA
                                     16

                                     17
                                             MONICA RANGER, individually and on              Case No. 2:20-CV-00401-KJM-KJN
                                     18      behalf of all those similarly situated,         Assigned for All Purposes to the
                                                                                             Honorable Kimberly J. Mueller
                                     19                                  Plaintiff,
                                                                                             JOINT STIPULATION TO EXTEND
                                     20             vs.                                      DEFENDANT’S DEADLINE TO
                                                                                             RESPOND TO COMPLAINT;
                                     21      SHARED IMAGING, a Limited Liability             ORDER
                                             Company, and DOES 1 THROUGH 10,
                                     22      inclusive,
                                     23                                  Defendants.
                                                                                             Complaint Filed: January 21, 2020
                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       -1-
                                           JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO COMPLAINT; ORDER
                                          Case 2:20-cv-00401-KJM-KJN Document 16 Filed 04/20/20 Page 2 of 5


                                      1    LINDA M. MORONEY (SBN: 172668)
                                           KARA D. KEISTER (SBN: 250260)
                                      2    NATALIE B. FUJIKAWA (SBN: 258724)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                      3    275 Battery Street, Suite 2000
                                           San Francisco, CA 94111
                                      4    Telephone: (415) 986-5900
                                           Facsimile: (415) 986-8054
                                      5    lmoroney@grsm.com
                                           kkeister@grsm.com
                                      6    nfujikawa@grsm.com

                                      7    HENRY A. PLATT (SBN: 142304)
                                           SAUL EWING ARNSTEIN & LEHR LLP
                                      8    1919 Pennsylvania Avenue, N.W., Suite 550
                                           Washington, D.C. 20006
                                      9    Telephone: (202) 342-3447
                                           Facsimile: (202) 29506776
                                     10    henry.platt@saul.com

                                     11    Attorneys for Defendant
Gordon Rees Scully Mansukhani, LLP




                                           SHARED IMAGING, LLC
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       -2-
                                           JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO COMPLAINT; ORDER
                                          Case 2:20-cv-00401-KJM-KJN Document 16 Filed 04/20/20 Page 3 of 5


                                      1                                            STIPULATION

                                      2           Pursuant to Eastern District Local Rule 144, and Fed. R. Civ. P. 6, Plaintiff MONICA

                                      3    RANGER (“Plaintiff”) and Defendant SHARED IMAGING, LLC (the “Defendant”), by and

                                      4    through their respective counsel of record, hereby stipulate as follows:

                                      5           WHEREAS, On January 21, 2020, Plaintiff filed a putative Class Action Complaint in

                                      6    Sacramento County Superior Court (Case No. 34-2020-00273765-CU-OE-GDS).

                                      7           WHEREAS, on February 21, 2020, Defendant filed a Notice of Removal in the Eastern

                                      8    District of California (Case No. 2:20-CV-00401-KJM-KJN);

                                      9           WHEREAS, on February 28, 2020, the Parties filed a joint stipulation to extend

                                     10    Defendant’s deadline to file a responsive pleading until March 27, 2020, and filed a second

                                     11    stipulation to further extend Defendant’s response deadline to April 10, 2020;
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12           WHEREAS, the Parties have continued to engage in good faith meet and confer efforts
     San Francisco, CA 94111




                                     13    regarding Defendant’s intent to file a motion to dismiss pursuant to Fed. R. Civ. P. 12, but need

                                     14    additional time to confer regarding the substance of Defendant’s intended motion to dismiss and

                                     15    Plaintiff’s possible amendment of the Complaint;

                                     16           WHEREAS, Plaintiff has agreed to provide a two-week extension for Defendant to file

                                     17    a responsive pleading, from April 10, 2020, to April 23, 2020, to provide the Parties with

                                     18    sufficient time to complete the meet and confer process;

                                     19           WHEREAS, good cause exists for Defendant’s extension of time to file a responsive

                                     20    pleading, because it would provide the Parties with the opportunity to resolve their disputes over

                                     21    the Complaint without the necessity of a motion to dismiss.

                                     22    ///

                                     23    ///

                                     24    ///

                                     25    ///

                                     26    ///

                                     27    ///

                                     28    ///

                                                                                          -3-
                                           JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO COMPLAINT; ORDER
                                          Case 2:20-cv-00401-KJM-KJN Document 16 Filed 04/20/20 Page 4 of 5


                                      1           Based on the foregoing, IT IS HEREBY STIPULATED, by and between the Parties and

                                      2    their respective counsel, that the deadline for Defendant SHARED IMAGING, LLC, to file a

                                      3    responsive pleading to Plaintiff’s Complaint is extended to April 23, 2020.

                                      4           IT IS SO STIPULATED.

                                      5

                                      6    Dated: April 17, 2020                           THE DARREN GUEZ LAW FIRM
                                      7
                                                                                               By:   /s/ Darren Guez
                                      8                                                              Darren Guez
                                                                                                     Attorneys for Plaintiff
                                      9                                                              MONICA RANGER
                                     10

                                     11    Dated: April 17, 2020                           GORDON REES
Gordon Rees Scully Mansukhani, LLP




                                                                                           SCULLY MANSUKHANI, LLP
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13                                                        By:   /s/ Natalie B. Fujikawa
                                                                                                     Linda M. Moroney
                                     14                                                              Kara D. Keister
                                                                                                     Natalie B. Fujikawa
                                     15                                                              Attorneys for Defendant
                                                                                                     SHARED IMAGING, LLC
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         -4-
                                           JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO COMPLAINT; ORDER
                                          Case 2:20-cv-00401-KJM-KJN Document 16 Filed 04/20/20 Page 5 of 5


                                      1                                              ORDER

                                      2           Pursuant to the Parties’ stipulation, IT IS SO ORDERED. Defendant shall answer or

                                      3    otherwise respond to Plaintiff’s Complaint on or before Friday, April 23, 2020.

                                      4    Dated: April 17, 2020.

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         -5-
                                           JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO COMPLAINT; ORDER
